Citation Nr: 0904351	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-34 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for dermatitis.

2.  Entitlement to service connection for bilateral hand 
injuries, to include as a residual of a cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1946 to 
August 1950, from August 1950 to October 1951 and from March 
1952 to March 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A 
July 2005 rating decision, in part, continued the veteran's 
noncompensable evaluation for dermatitis and denied 
entitlement to service connection for an injury to the right 
hand and residuals of cold injury, bilateral hands.  An 
October 2007 rating decision denied entitlement to service 
connection for a left hand disability.

The veteran testified before the undersigned at a hearing in 
November 2008.  A copy of the transcript of that hearing is 
of record.  At his personal hearing, the veteran withdrew his 
appeal as to the issue of entitlement to an increased rating 
in excess of 10 percent for keloid, left anterior chest.

The Board notes that in the interest of judicial efficiency, 
it has recharacterized the above issues for service 
connection as entitlement to service connection for bilateral 
hand injuries to include as a residual of a cold injury.




FINDINGS OF FACT

1.  The veteran's dermatitis does not show involvement of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas; or that intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, was 
required for a total duration of less than six weeks during 
the past twelve-month period.

2.  The veteran's bilateral hand disability is not due to a 
disease or injury in active service, to include as a residual 
of a cold injury. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.118, 
Diagnostic Codes 7800-7805, 7806 (2008).

2.  The veteran's bilateral hand injury was not incurred or 
aggravated in active service, to include as a residual of a 
cold injury.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In letters dated May 2005 and July 2007, the RO informed the 
veteran of the evidence needed to substantiate the claims, 
what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the May 2005 and July 2007 letters still told the 
veteran that he could send VA information that pertained to 
his claims.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran has substantiated his veteran's status, the May 
2005 and July 2007 letters contained notice on the second and 
third Dingess elements.  However, he did not receive notice 
on the effective date and rating elements until an April 2008 
letter.  A procedural or substantive error is prejudicial 
when the error affects a substantial right that a statutory 
or regulatory provision was designed to protect.  See 
McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).  Such an error affects the essential fairness of the 
adjudication. Id.; see Parker v. Brown, 9 Vet. App. 476 
(1996); see also Intercargo Ins. Co. v. United States, 83 
F.3d 391 (Fed. Cir. 1996).  Accordingly, if the error does 
not affect the "essential fairness" of the adjudication by 
preventing his meaningful participation in the adjudication 
of the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  
Despite the timing deficiency with regard to the VCAA notice, 
he was given ample opportunity to provide the necessary 
evidence to support his claim.  He thus had a meaningful 
opportunity to participate, and was not prejudiced.   
        
Regarding his claim for entitlement to a compensable 
evaluation for dermatitis, in the present appeal service 
connection has been granted, and the first three elements of 
Dingess notice are accordingly substantiated.  

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The May 2005 letter informed the veteran that, to 
substantiate entitlement to an increased rating, the evidence 
must show that the disability had worsened.  The April 2008 
letter also invited him to submit evidence of the impact of 
the disability on employment and daily life.  

The current criteria for rating dermatitis contemplate 
specific measurements regarding characteristics of 
disfigurement.  The veteran received notice to this effect in 
the April 2008 VCAA notice letter.  

There was a timing deficiency with the July 2007 and April 
2008 letters, because it was provided after the initial 
evaluation.  The timing deficiency with regard to this letter 
was cured by readjudication of the claims in a June 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in May 2005 and August 
2007.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claims.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").




I.  Entitlement to a compensable evaluation for dermatitis.

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

The veteran underwent a VA skin examination in May 2005.  The 
veteran presented with complaints of itching on his upper 
chest and back.  He had no complaints besides the itching and 
had no skin eruptions, rashes, redness or other skin 
manifestations.  On examination, there was a scar somewhat 
elevated which was about 2.5 inches in diameter where they 
did a biopsy of his left chest area.  There was no skin 
irritation or scaling anywhere else on his chest.  There was 
no evidence of dermatitis or fungal infections on his chest, 
neck or face.  On his back, there was no evidence of any 
dermatitis or skin infections.  There were no depressions, 
sores or evidence of any disease with the exception of the 
areas where the veteran had been scratching where there was 
evidence of nail scratching.  The diagnosis was dermatitis by 
history.  The examiner stated that there was no evidence of 
skin disease and there was no evidence of dermatitis or any 
other skin problem that was obviously seen.  The veteran did 
complain of chronic problems with itching.

At his November 2008 hearing, the veteran testified that he 
had scratching as a result of his dermatitis.

Analysis

The veteran filed his claim for an increased rating in May 
2005.  Therefore, the amended rating criteria for skin 
conditions, effective August 30, 2002, are applicable in this 
case.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002). 

The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, 
the veteran's claim will be considered solely under the 
criteria effective as of the date of the claim.

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, effective from August 30, 2002, a zero 
percent evaluation contemplates less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

Alternatively, eczema may be evaluated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or (Diagnostic 
Codes 7801-7805), depending upon the predominant disability. 

Based on the evidence in the record, the Board finds that a 
compensable evaluation for the veteran's dermatitis is not 
warranted. 

In this case, the evidence of record fails to reveal any 
evidence that pathology caused by the veteran's skin disorder 
includes exudation, extensive lesions, or marked 
disfigurement.  The evidence also does not reveal that the 
skin disorder has ever affected 5 percent or more of the 
entire body or 5 percent of exposed areas.  There is no 
evidence that the disorder has ever required systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during a 12-month 
period.

Finally, the evidence of record does not show any functional 
impairment due to the skin disorder.  Indeed, the May 2005 VA 
examiner found that there was no evidence of skin disease, 
and there was no evidence of dermatitis or any other skin 
problem that was obviously seen.  Therefore, an increased 
rating is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


II.  Entitlement to service connection for bilateral hand 
injuries, to include as a residual of a cold injury.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay testimony is competent, however, 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, supra. 

Factual Background

The veteran's service treatment records are negative for 
complaints or treatments related to a bilateral hand 
condition.

In an April 2005 statement, the veteran claimed that while in 
Korea, he had a steel cable tear through his hands.  He 
stated that he treated his hands himself with morphine and an 
emergency kit.

An August 2005 EMG report demonstrated median entrapment at 
the bilateral wrists and bilateral ulnar neuropathy at the 
elbows.

In August 2007 the veteran presented to a private neurology 
consultation with bilateral hand weakness and "duteytrons."  
The veteran reported bilateral trauma to his hands after a 
steel cable broke in 1954 while on duty in Korea.  He stated 
that he did not see a physician at the time due to his 
location and only bandaged his own hands.  He also reported 
injuries to his hands from frostbite during his tour in 
Korea.  He claimed that he has had chronic numbness to his 
hands since service.  The physician stated that the veteran 
had bilateral "duteytrons" and difficulty closing his 
hands.  The etiology was unclear.  He stated that he could 
not rule out cause from service-related hand trauma and/or 
frostbite.  Given the exam findings, the veteran might also 
have neuropathy.

In August 2007 the veteran underwent a VA cold injury 
protocol examination.  The veteran reported that while in 
Korea he was outside in 40 degree below zero temperatures 
while building bridges.  He was unable to state the exact 
incident of cold exposure but kept saying that everyone had 
frostbite.  He also reported an injury to his bilateral hands 
while holding onto a steel cable while building bridges.  The 
diagnosis was Dupuytren's contracture of bilateral hands.  
The examiner stated that the veteran had significant 
disability in both of his hands from the Dupuytren 
contractures.  There was no documentation in his service file 
to support his claim of the injury to his hands from a bridge 
cable.  The examiner was unable to see a residual scar on 
either hand.  With the veteran's story of self-repair, the 
examiner felt that there would be residual scarring.  There 
was one documentation of an X-ray of the 5th phalanx of his 
left hand in 1952 which was "injured recently".  There was 
no indication of the mechanism of the injury and the X-ray 
was negative for abnormalities of bone and joint.  The 
examiner concluded that the veteran's bilateral hand 
condition was less likely as not caused by or a result of 
frostbite exposure in Korea.  The examiner noted that the 
veteran's service in Korea had been substantiated and weather 
conditions in that area are known to be bitterly cold, but 
there was no clinical documentation of frostbite or cold 
injury occurring while serving duty in Korea.  There was also 
no indication of frostbite or cold exposure on his discharge 
examination.  The examiner stated that the hand conditions 
that he was experiencing were due to Dupuytren's contractions 
and not likely a cold injury.  By definition, Dupuytren's 
contracture has an unknown cause and was thought to be 
possibly a T-cell mediated auto-immune disorder.  It was a 
condition that was not likely to be precipitated by the 
injuries the veteran suffered years ago.

At his November 2008 hearing, the veteran testified that he 
served as bridge foreman in Korea where temperatures at times 
were 30 to 40 degrees below zero.

Analysis

The record indisputably documents that Dupuytren's 
contracture of bilateral hands has been diagnosed.

While the veteran's service treatment records are negative 
for treatments or complaints related to hand injuries, 
exposure to cold weather is conceded as the veteran has 
verified service in Korea, an area of cold weather.

There is conflicting evidence on the remaining element, 
namely whether any current bilateral hand disability is 
related to service to include as a residual of a cold injury. 

In August 2007, the private neurologist stated that etiology 
of the veteran's hand disability was unclear, but that he 
could not rule out cause from service related hand trauma 
and/or frostbite.

However, the August 2007 VA examiner concluded that the 
veteran's bilateral hand condition was less likely as not 
caused by or a result of frostbite exposure in Korea.  The VA 
examiner also noted that there was no documentation in his 
service file to support his claim of the injury to his hands 
from a bridge cable.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

While the private neurologist did not rule out service-
related hand trauma and/or frostbite being the cause of the 
veteran's current hand disability, the Board finds this 
opinion to be of limited probative value as the private 
neurologist discussed only a possibility, rather than a 
likelihood, of bilateral hand problems being associated with 
an in-service injury or cold exposure.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship). 

In contrast, the August 2007 VA examiner's opinion that the 
veteran's bilateral hand condition was less likely as not 
caused by or a result of frostbite exposure in Korea was 
definite, as well as based on not only an examination of the 
veteran but also a claims file review, to include the private 
neurologist's opinion.  The Board thus finds this conclusion 
to have greater probative value than that of the private 
neurologist.

The Board also notes the veteran's testimony regarding the 
cause of his bilateral hand condition.  However, as a lay 
person, he is not competent to render an opinion on matters 
of medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
finding that current bilateral hand injuries, to include as a 
residual of a cold injury, are related to the veteran's 
service. 

Because the most probative opinion is against a link between 
the current disability and service, the preponderance of the 
evidence is against the claim.  As such, the benefit of the 
doubt rule is not for application, and the claim is denied.  
See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a compensable evaluation for dermatitis is 
denied.

Entitlement to service connection for bilateral hand injuries 
to include as a residual of a cold injury is denied.


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


